         Case 2:20-cv-00600-JB-KRS Document 4 Filed 06/26/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

JOSEPH BLEA,

        Petitioner,

vs.                                                                        No. CIV 20-0600 JB\KRS

RICK MARTINEZ and the ATTORNEY
GENERAL OF THE STATE OF
NEW MEXICO

        Respondents.

      MEMORANDUM OPINION AND ORDER DENYING MOTION TO PROCEED IN
                          FORMA PAUPERIS

        THIS MATTER comes before the Court on the Petitioner’s Motion and Affidavit For

Leave to Proceed Pursuant to 28 U.S.C. § 1915, filed June 23, 2020 (Doc. 2)(“IFP Motion”).

Petitioner Joseph Blea seeks to prosecute his 28 U.S.C. § 2254 habeas action without prepaying

the $5.00 filing fee. See IFP Motion at 1. The Court may grant such relief only where an inmate’s

“affidavit [and] . . . statement of . . . assets [demonstrates] that the [inmate] is unable to pay such

fees or give security therefor.” 28 U.S.C. § 1915(a)(1). Blea’s financial statement reflects that

he has $140.93 in his inmate spending account. See Statement of Account at 8, filed June 23, 2020

(Doc. 2). The Court therefore will deny the IFP Motion. Blea shall pay the $5.00 filing fee within

thirty days of this Order’s entry. Failure to timely comply may result in the dismissal of this action.

        IT IS ORDERED that: (i) the Petitioner’s Motion and Affidavit For Leave to Proceed

Pursuant to 28 U.S.C. § 1915, filed June 23, 2020 (Doc. 2), is denied; and (ii) the Petitioner must

submit the $5.00 filing fee within thirty days of this Order’s entry.


                                                             ________________________________
                                                             UNITED STATES DISTRICT JUDGE
           Case 2:20-cv-00600-JB-KRS Document 4 Filed 06/26/20 Page 2 of 2



Parties:

Joseph Blea
Chaparral, New Mexico

       Plaintiff pro se




                                        -2-
